Citation Nr: 0403186	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  00-07 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than August 1, 2002 
for the award of apportionment of $150 per month to the 
appellant on behalf of the veteran's child.

REPRESENTATION

Appellant Represented by: Not represented
Veteran Represented by: The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971.

This case comes before the Board of Veterans Appeals' (Board) 
on appeal from a December 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted the appellant 
apportionment on behalf of the veteran's child, in the amount 
of $150, and assigned an effective date of August 1, 2002 for 
the award.


REMAND

The appellant appeals the RO's decision to assign an 
effective date of August 1, 2002 for the award of 
apportionment of $150 per month on behalf of the veteran's 
child.  The veteran has not been apprised of the appellant's 
appeal.  An apportionment claim is a contested claim under VA 
regulations, and the potential assignment of an earlier 
effective date on this issue would directly affect the 
veteran's benefit payments.  The Board cannot review the 
claim until the RO has provided the veteran due process under 
the special procedures for simultaneously contested claims 
under 38 C.F.R. § 19.100.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The veteran and his accredited 
representative should be provided with 
copies of the statement of the case, and 
the appellant's substantive appeal in 
accordance with the provisions of 
38 U.S.C.A. § 7105(b) and 38 C.F.R. 
§§ 19.100, 19.101 and 19.102.  The veteran 
should be afforded an appropriate period 
in which to respond.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§ 5103A (West 2002) are fully complied 
with and satisfied.

3.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
an effective date earlier than August 1, 
2002 for the award of apportionment of 
$150 per month to the appellant on behalf 
of the veteran's child.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law to the veteran.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



